UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NATIONAL NURSES UNITED,                                   )
                                                          )
                        Plaintiff,                        )
                                                          )
                   v.                                     )    Civil Case No. 12-2032 (RJL)
                                                          )
WASHINGTON HOSPITAL CENTER                                )
CORPORATION,                                              )
                                                          )
                        Defendant.                        )


                                              f--
                                               ORDER
                                 (July   J,   2013) (Dkts. ##7, 10)         ~
       For the reasons set forth in the Memorandum Opinion entered this _ _ day of

July 2013, it is hereby

       ORDERED that Plaintiff's Motion for Summary Judgment [Dkt. #7] is

GRANTED; and it is further

       ORDERED that Defendant's Motion for Summary Judgment [Dkt. #10] is

DENIED; and it is further




                                                   1
ORDERED that the above-captioned case is DISMISSED with prejudice.


SO ORDERED.




                                      United States District Judge




                                2